DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Cernota on 5/18/2021.
The application has been amended as follows: 
Claim 2, line 2 “a longitudinal” is amended –the longitudinal--.
Claim 3, line 2 “a longitudinal” is amended –the longitudinal--.
Claim 5, line 2 “a direction of a longitudinal” is amended to –the direction of the longitudinal--.
Claim 11, line 2 “a direction of a longitudinal” is amended to –the direction of the longitudinal--.
Claim 11, line 4 “a direction” is amended to –the direction--.
Claim 16, line 2 “a longitudinal” is amended –the longitudinal--.
Claim 19, line 2 “a direction of a longitudinal” is amended to –the direction of the longitudinal--.
Claim 20, line 2 “a direction of a longitudinal” is amended to –the direction of the longitudinal--.
Allowable Subject Matter
Claims 1-3, 5, 8-9, 11-16, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Jenks (US 3953857) and Mailhe (US 20140159949) do not teach nor make obvious (claim 1 and 15) the radar antenna is arranged such that, when rotated, the radar waves are transmitted both forward of and from all sides of the radar assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648